Appellant contends that our affirmance was based upon what we found in the statement of facts, and that we should have been controlled by what was stated in the bill of exceptions. An examination of bill of exceptions No. 2 reveals the fact that it contains the testimony of Mr. Campbell as follows: "I *Page 411 
saw whisky when he got out of the car, on the front seat of car and I suppose it was in advance of my request to open up the back." We think the facts stated in the bill of exceptions sufficient to form the basis of the conclusion expressed by us in the original opinion, and the motion for rehearing will be overruled.
Overruled.
HAWKINS, J., absent.